                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MATCO TOOLS CORPORATION,                      )         CASE NO. 5:19-CV-1009
                                              )
                                              )
                      PLAINTIFF,              )         JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )         MEMORANDUM OPINION AND
                                              )         ORDER
CARY G. URQUHART,                             )
                                              )
                                              )
                     DEFENDANT.               )

        Before the Court is the motion of plaintiff Matco Tools Corporation (“Matco”) for

summary judgment (Doc. No. 37 [“MSJ”]). Defendant Cary G. Urquhart (“Urquhart”) did not

file an opposition to the motion, and the date for filing such a response has passed. For the

reasons discussed herein, Matco’s unopposed motion for summary judgment is GRANTED.

      I. BACKGROUND

        Matco markets and sells professional tools, tool boxes, service equipment, and related

goods and services. (Doc. No. 1 (Verified Complaint [“Compl.”]) ¶ 7.) In connection with the

marketing of its products and services, Matco has developed a distinctive business system—

known as the Matco® Business System (“Business System”)—that utilizes trademarks,

tradenames, service marks, and related marks and commercial symbols. (Id.) Applying these

mechanisms, Matco sells its products through approximately 1,711 independent Matco

Distributors throughout the United States. (Id. ¶ 8.) These registered distributors operate

principally from mobile store trucks, purchasing products from Matco and reselling them to
customers in a specific geographic area. (Id. ¶ 11.) Each distributor is required to enter into an

agreement that governs the distribution of Matco products. (Id.)

       Before selling Matco’s products, its authorized distributors participate in a two-week

training course in Stow, Ohio, where distributors learn to utilize the benefits of the Business

System. They also receive field training on Matco’s Business System. (See Doc. No. 37-3

(Declaration of Michael Swanson [“Swanson Decl.”]) ¶¶ 12, 17.) Additionally, distributors also

receive a “List of Calls and Potential Customers” (“List of Calls”), which is “developed by

Matco based on surveys of specific areas with a concentration of professional mechanics,

technicians, and other service professionals who need quality tools to perform their jobs and

agreed to have a Matco® Distributor come to their shop/business.” (Id. ¶¶ 13, 14.) This list is

updated regularly by Matco employees and is maintained in such a way that a distributor may

call on customers from the list in the most efficient manner to “minimize driving time and

maximize sales.” (Id. ¶¶ 7, 13, 15.)

       Matco undertakes measures to protect the confidentiality of its customer information. The

Business System application is password protected, with a default password assigned upon

installation that can be changed by each individual Matco Distributor to their own selected

password. (Doc. No. 37-4 (Declaration of Kevin Fanning [“Fanning Decl.”]) ¶ 3.) A distributor

must log in using his own password to view the information relative to his distributorship, and a

distributor may not access other Matco Distributors’ information. (Id. ¶¶ 3–5.)

       Urquhart entered into his Matco Distributorship Agreement on July 8, 2014. (Compl. ¶

17; Doc. No. 1-3 (Distributorship Agreement [“Dist. Agr.”]).) Prior to becoming a Matco

Distributor, Urquhart had no experience in sales or in running his own business. (Doc. No. 37-2

                                                2
(Excerpts from Video Conference Deposition of Cary G. Urquhart [“Urquhart Dep.”]) at 3491.)

In addition to agreeing to be bound by the terms of the Distributorship Agreement, Urquhart also

entered into an Installment Promissory Note, dated August 4, 2014, in favor of Matco in the

principal amount of $83,000.00. (Doc. No. 1-3 (Installment Promissory Note [“Note”]) at 75–

76.) The purpose of the Note was to finance Urquhart’s purchase of a starter inventory of Matco

products. The Note was secured by a Security Agreement between Urquhart, as the debtor, and

Matco, as the secured party. (Doc. No. 1-3 [“Security Agreement”] at 72–74.)

           The Distributorship Agreement contained several restrictions to which Urquhart agreed to

be bound. Pursuant to ¶ 1.2, Urquhart agreed to operate his Matco Distributorship only within his

designated territory, which consisted of those locations identified on his daily “List of Calls.”

(Dist. Agr. ¶ 1.2; Doc. No. 1-3 (List of Calls) at 95–99.) Urquhart’s approved territory included

customers located in the general areas of Terrell, Forney, Seagoville, Dallas, Balch, Springs, and

Mesquite, Texas. (Compl. ¶ 20; List of Calls at 95–99.) The Distributorship Agreement further

restricted Urquhart by limiting him to “only sell Products and other merchandise approved by

Matco and purchased from Matco (with the exception of trade-in merchandise), and will not sell

any products, tools, equipment or other merchandise which are competitive with any of the

Matco Products, except for items that [were] traded-in by [his] Customers, without Matco’s prior

written consent.” (Dist. Agr. ¶ 3.2.) Finally, under ¶ 7.2, Urquhart further agreed that he would

“not take any action which is adverse to Matco’s right, title or interest in the Marks,” that

nothing in the Distributorship Agreement would give him any right, title, or interest in the marks

other than the right to use them in accordance with the terms of the Distributorship Agreement,


1
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
                                                           3
and that any goodwill resulting from his use of the marks would “inure solely to the benefit of

Matco.” (Dist. Agr. ¶ 7.2.)

        Paragraph 11.1 of the Distributorship Agreement addressed termination. Urquhart had the

right to terminate the agreement, with or without cause, by giving 45 days’ prior written notice to

Matco. (Id. ¶ 11.1) Matco had the right to terminate the agreement immediately by giving

Urquhart written notice of termination if, among other things, Urquhart abandoned his Matco

Distributorship and/or was involved in any conduct which materially impaired the goodwill

associated with Matco, its Business System, or the marks associated with its products. (Id. ¶

11.3.) The term “abandoned,” as it was used in ¶ 11.3, was defined as “conduct of the

Distributor, including acts of omission as well as commission, indicating the willingness, desire

or intent of the Distributor to discontinue operating the Distributorship in accordance with the

Business System and the standards and requirements set forth” in Matco’s manual and the

Distributorship Agreement. (Id. ¶ 13.6(A).)

        The Distributorship Agreement also contained certain post-termination restrictions. For

example, under ¶ 11.9.3, Urquhart agreed that he would not, for a year following the termination

of his distributorship:

        sell or attempt to sell any [Matco products] or any products the same as or similar
        to the [Matco products] to (i) any Customer who purchased one or more [Matco
        products] from Distributor during the twelve (12) month period immediately
        preceding the [termination of the distributorship], or (ii) any [potential Matco
        customer], located on, or identified in, the Distributor’s List of Calls, as such list
        may have been amended as provided for in this Agreement and in accordance
        with Matco’s policies, if Distributor had visited or made one or more sales calls to
        such [potential Matco customer], List of Calls, or person or business identified on
        the List of Calls [during that time period].

(Id. ¶ 11.9.3.) Immediately following termination of the distributorship, Urquhart was also

                                                  4
required to, among other things, pay Matco all amounts owed including interest; provide Matco

with customer lists and other information relating to the distributorship’s customers; and return

to Matco all operating manuals, software, catalogs, brochures, pamphlets, and other marketing

materials and destroy all electronic versions of such information and provide verification of such

destruction to Matco. (Id. ¶ 11.6.)

       The record reflects that by the second week in March 2019, Urquhart had effectively

stopped buying tools from Matco, even though his truck still bore the trademarked Matco logos,

and he was still stopping at his customers on the List of Calls into April 2019. (Doc. No. 37-5

(Declaration of Timothy Grunst [“Grunst Decl.”]) ¶ 3.) On or about March 25, 2019, Matco

District Manager Timothy Grunst learned from Urquhart that he was considering abandoning his

Matco Distributorship to sell competing products. (Id. ¶ 5.) Grunst also obtained a copy of a

receipt, dated March 19, 2019, that was issued by Urquhart to one of Matco’s customers that

identified his business as “Cary Urquhart GearWrench.” (Id. ¶ 6.)

       Based upon this information, Grunst believed that Urquart was using the Matco name and

reputation to compete with Matco, “essentially playing both sides for his own benefit and to

Matco’s detriment.” (Grunst Decl. ¶ 7.) Grunst expressed this opinion to one of Matco’s

customers on Urquhart’s route, and told the customer that he “wanted to protect the customer’s

relationship with Matco.” (Id.)

       Given Urquhart’s purported abandonment of his Matco Distributorship, Matco sent

Urquhart a Notice of Immediate Termination on April 29, 2019. (Compl. ¶ 37; Doc. No. 1-7

[“Notice”] at 120.) Urquhart returned to Matco a signed “separation agreement” on April 30,

2019. (Urquhart Dep. at 360; Doc. No. 37-2 [“Separation Agreement”] at 363.) Nevertheless,

                                                5
Urquhart continued to sell non-Matco tools to customers on his Matco List of Calls after his

Matco Distributorship ended. (Urquhart Dep. at 358.) At the time the distributorship was

terminated, Urquhart also owed $44,914.83 in principal and interest on the Note, and $9,440.10

for tools and other products purchased for resale under the Distributorship Agreement. (Grunst

Decl. ¶ 9.)

        Notwithstanding the termination of the distributorship, Urquhart continued to use

Matco’s marks in the operation of his competing GearWrench business. In deposition testimony,

Urquhart conceded that, for two days after the distributorship’s termination, he continued to

display the Matco name and registered mark on his mobile store truck while selling competitive

products to the customers on his List of Calls. (Urquhart Dep. at 3592; see Swanson Decl. ¶ 26,

referencing Doc. No. 1-6 (Apr. 12, 2019 Photograph of Urquhart’s truck with Matco logo).)

        On May 6, 2019, Matco filed suit in federal court. In its verified complaint, Matco raised

two claims of breach of contract: Count I addressed Urquhart’s alleged violation of the post-

termination non-solicitation clause, and Count II addressed Urquhart’s alleged violation of his

post-termination obligations relating to the return of Matco property. Matco also raised claims

for federal trademark infringement (Count III), misappropriation of goodwill (Count IV),

misappropriation of trade secrets (Count V), and breach of promissory note and security

agreement (Count VI). Matco sought injunctive relief and monetary damages. Urquhart

answered the complaint, and brought counterclaims for bad faith, unfair competition, abuse of

process, defamation per se, defamation per quod, false light invasion of privacy, and tortious



2
  Specifically, Urquhart testified that on or about May 1st or 2nd, 2019, he removed all of the Matco logos from his
truck by peeling the decals off the exterior of the vehicle. (Id.)
                                                         6
interference with business relationships. (Doc. No. 15 (Answer and Counterclaims [“Ans &

CC”]).)

        On July 8, 2019, following a hearing on Matco’s request for preliminary injunctive relief,

the parties entered into a final stipulation regarding the customers and potential customers

Urquhart could and could not solicit and the customer information Urquhart could retain on his

laptop. (Doc. No. 25 (Stipulation).) Matco filed the present summary judgment motion on

November 11, 2019. As previously indicated, the motion is unopposed.3

    II. STANDARD OF REVIEW

        Under Fed. R. Civ. P. 56(a), when a motion for summary judgment is properly made and

supported, it shall be granted “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” An opposing party may

not rely on allegations or denials in its own pleading; rather, by affidavits or by materials in the

record, the opposing party must set out specific facts showing a genuine issue for trial. Fed. R.

Civ. P. 56(c)(1).

        Even when, as here, there is no opposition to the motion, the Court must still consider the

supporting evidence submitted by the movant and determine whether the movant has met its

burden. Byrne v. CSX Transp., Inc., 541 F. App’x 672, 675 (6th Cir. 2013) (citing Delphi Auto.

Sys., LLC v. United Plastics, Inc., 418 F. App’x 374, 380–81 (6th Cir. 2011) (“[A] district court

cannot grant summary judgment in favor of a movant simply because the adverse party has not



3
  A mediation was scheduled in this case before Magistrate Judge Burke on September 24, 2019. Because Urquhart
failed to appear for the mediation, it was canceled. (Minute Order, Sept. 24, 2019.) The minutes reflect that defense
counsel reported that he had been unable to reach his client regarding the mediation. (Id.) On October 16, 2019, the
Court granted defense counsel’s motion to withdraw, after counsel reported that Urquhart had ceased to respond to
correspondences or otherwise assist in the defense of the case. (Doc. No. 36 (Order); see Doc. No. 34 (Motion to
                                                          7
responded. The court is required, at a minimum, to examine the movant’s motion for summary

judgment to ensure that he has discharged that burden.”)).

    III. LAW AND ANALYSIS

         A.       Count One—Breach of Contract (Non-Solicitation Clause)

         Count One of the complaint sounds in breach of contract. Under Ohio law, a plaintiff

establishes a successful contract claim by showing (1) the existence of a contract; (2)

performance by the plaintiff; (3) breach by the defendant; and (4) damage or loss to the plaintiff.

Pavlovich v. Nat’l City Bank, 435 F.3d 560, 565 (6th Cir. 2006); Thomas v. Publishers Clearing

House, Inc., 29 F. App’x 319, 322 (6th Cir. 2002) (citing Doner v. Snapp, 649 N.E.2d 42, 44

(Ohio 1994)).

         According to Matco, the record is clear that, for several weeks prior to and after the

termination of his distributorship, Urquhart operated a competing business in violation of the

non-solicitation/non-compete clause in the Distributorship Agreement.4 (Mot. at 336.) A

covenant against competition is enforceable if it seeks to protect a legitimate business interest

and is reasonable. Economou v. Physicians Weight Loss Ctrs. of Am., 756 F. Supp. 1024, 1031

(N.D. Ohio 1991). “Under Ohio law, a non-compete covenant is reasonable if it (1) is no greater

than is required for the protection of the employer; (2) does not impose undue hardship on the

employee[;] and (3) is not injurious to the public.” Handel’s Enters., Inc. v. Schulenburg, 765 F.

App’x 117, 123 (6th Cir. 2019).


Withdraw).) In its Order, the Court cautioned Urquhart that “failure to participate in this case . . . may result in the
entry of an adverse judgment against him.” (Id. at 323.)
4
  Pursuant to ¶ 11.9.2, Urquhart was prohibited from selling competing products during the term of the
Distributorship Agreement. (Dist. Agr. ¶ 11.9.2; see also id. ¶ 3.2.)


                                                           8
       Matco had legitimate business interests that were protected by the non-solicitation

covenant, including the need to preserve goodwill associated with its registered names and marks

and to protect against unfair competition. As set forth above, Matco developed a unique Business

System for marketing and selling its products and services, including the development of

trademarks and service marks, and has invested substantial time, money, and other resources in

promoting its name and solidifying its relationships with its customers. (Doc. No. 37-3

(Declaration of Michael Swanson [“Swanson Decl.”]) ¶¶ 4, 7–11.) As a Matco Distributor,

Urquhart had exposure to and training involving Matco’s Business System, and was also given

access to the List of Calls generated by Matco employees. (Id. ¶¶ 12–15.) Given this access,

Matco had a legitimate interest in protecting its goodwill and preventing franchisees like

Urquhart from using this valuable information to engage in unfair competition. See Certified

Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 549 (6th Cir. 2007)

(applying similar Michigan law and finding non-compete reasonably prevents franchisees from

using knowledge of franchisor’s business systems to steal customers); Dealer Specialties, Inc. v.

Car Data 24/7, Inc., No. 1:15-cv-170, 2016 WL 5341797, at *6 (S.D. Ohio Sept. 23, 2016)

(franchise non-compete covenant protected legitimate interests of safeguarding goodwill and

business reputation and preventing consumer confusion) (citing, among authority, Economou,

756 F. Supp. at 1032).

       The Court also finds that the scope of the restrictive covenant is reasonable. The clause

prohibited Urquhart from soliciting business from the List of Calls as that term was defined in

the Distributorship Agreement. Such customer-based restrictions are permitted under Ohio law,

as they protect existing customer relationships, while permitting the former franchisee to pursue

                                               9
other business opportunities.5 See Klaus v. Hilb, Rogal & Hamilton Co. of Ohio, 437 F. Supp. 2d

706 (S.D. Ohio 2006) (“Under Ohio law, customer restrictions may substitute for a geographic

restriction.”) (citing Premix, Inc. v. Zappitelli, 561 F. Supp. 269 (N.D. Ohio 1983)). Further,

courts routinely approve as reasonable non-compete covenants of one year or longer. See

Certified Restoration, 511 F.3d at 549 (approving two-year prohibition); Dealer Specialties,

2016 WL 5341797, at *6 (collecting cases upholding covenants of two years); Economou, 756 F.

Supp. at 1034 (approving one-year limitation period). Accordingly, the Court finds that there

existed a valid and enforceable contract, and the first element of Matco’s contract claim is

satisfied.

        From the record, it is clear that the remaining three elements of Matco’s contract claim

are also met. Matco’s performance is demonstrated by its permitting Urquhart to operate a Matco

Distributorship and providing him with the training and inventory necessary for the

distributorship’s operation. It is also evident from the record that Urquhart breached the non-

solicitation covenant by soliciting Matco customers from the List of Calls. (See, e.g., Doc. No.

37-7 (Mar. 19, 2019 Invoice from “Gary Urquhart GearWrench”) at 382; Doc. No. 1-5 (similar)

at 115.) As a result of this breach, Matco suffered damages in the form of lost profits. As these

facts are not disputed by any evidence in the record, there is no genuine issue of material fact as

to whether Urquhart breached the non-solicitation covenant, and Matco is entitled to judgment as

a matter of law on Count One.




5
 Under the terms the covenant, Urquhart remains free to sell any brand of tools to any customers anywhere in the
world, as long as he does not solicit or sell to his former Matco customers on his List of Calls who purchased from
Urquhart during the preceding12 months. (See Swanson Decl. ¶ 25; Dist. Agr. ¶ 11.6.)
                                                        10
       B.      Count Two—Breach of Contract (Post-Termination Obligations)

       While Matco makes passing reference to its claim in Count Two for breach of post-

termination obligations, it does not argue that there is record evidence to support a finding that

Urquhart violated his post-termination obligations unrelated to the non-solicitation covenant.

Further, the Court notes that the parties’ July 8, 2019 stipulation resolved all issues relative to the

information Urquhart was permitted to retain, including the information on his laptop. Because

Matco represents that all claims for injunctive relief were resolved by the entry of the stipulated

injunction (see Mot. at 324 n.1), the Court finds that Count Two has been rendered moot.

       C.      Count Three—Trademark Infringement

       To succeed on the merits of its trademark infringement claim, Matco must prove: (1) it

owns a registered trademark; (2) Urquhart used the mark in commerce; and (3) Urquhart’s use

was likely to cause confusion. Marco’s Franchising, LLC v. Soham, Inc., 365 F. Supp. 3d 891,

894–95 (N.D. Ohio 2019) (citing Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir.

2009)). Matco has met these elements. It is undisputed that Matco owns numerous federal

registrations for “Matco Mark” and related marks. (See Compl. ¶ 9.) Registration of a trademark

is prima facie evidence that the registrant owns the trademark and that it is valid. 15 U.S.C. §

1115(a). Moreover, while the record establishes that Urquhart abandoned his Matco

Distributorship and began operating as GearWrench, Matco has come forward with unrebutted

evidence that Urquhart continued to display the Matco marks while operating his business in the

industry. (Swanson Decl. ¶ 26, citing record.) This continued use after the termination of the

distributorship was likely to cause confusion. See Marco’s Franchising, 365 F. Supp. 3d at 895

(“A plaintiff can establish ‘likelihood of confusion’ by showing ‘proof of continued,

                                                  11
unauthorized use of an original trademark by one whose license to use the trademark has been

terminated.’”) (quoting U.S. Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185, 1190 (6th

Cir. 1997)); see also Dunkin’ Donuts Franchised Rests. LLC v. N. Thakkar, Inc., No. 1:08-cv-

245-SSB-TSB, 2009 WL 10679563, at *4 (S.D. Ohio June 9, 2009) (noting that a franchisor can

establish likelihood of confusion by proving that the franchisee operated as a “holdover”

franchisee by continuing to use the marks after the franchise has been terminated) (citations

omitted).

       D.     Count Four—Misappropriation of Good Will

       In Count Four of the Complaint, Matco raised a separate claim for misappropriation of

goodwill. While Matco offers argument, supported by record evidence, for its entitlement to lost

profits associated with Urquhart’s breach of the Distributorship Agreement, it offers no argument

or record support for a separate award for loss of goodwill. Accordingly, the Court awards no

damages for loss of goodwill. See Kinetico, Inc. v. Indep. Ohio Nail Co., 482 N.E.2d 1345, 1355

(Ohio Ct. App. 1984) (noting that while it is “conceivable that there can be damages for goodwill

and lost profits,” no award for lost goodwill should be made unless it is adequately supported by

record evidence, including expert testimony).

       E.     Count Five—Misappropriation of Trade Secrets

       In Count Five, Matco alleged that Urquhart has been unjustly enriched by his

misappropriation of Matco’s confidential proprietary trade secrets, in particular, its customer

information comprising customer lists and contact information. (Compl. ¶¶ 91–104.) Chapter

1333 of the Ohio Revised Code permits a plaintiff to recover damages when a defendant has

misappropriated the plaintiff’s trade secrets, either by acquiring the trade secrets through

                                                12
improper means, or, as pertinent here, using the trade secrets without the express or implied

consent of the owner of the trade secrets. Ohio Rev. Code § 1333.61(B); see Fred Siegel Co.,

L.P.A. v. Arter & Hadden, 707 N.E.2d 853, 182 (Ohio 1999) (“Misappropriation of trade secrets

is a recognized tort in Ohio for which damages may be obtained.”) A plaintiff’s information is

protectable as a trade secret if it “derives independent economic value, actual or potential, from

not being generally known to, and not being readily ascertainable by proper means by, other

persons who can obtain economic value from its disclosure or use” and it “is the subject of

efforts that are reasonable under the circumstances to maintain its secrecy.” Ohio Rev. Code §

1333.61(D).

        The Ohio Supreme Court has recognized that “listings of names, addresses, or telephone

numbers that have not been published or disseminated, or otherwise become a matter of general

public knowledge, constitute trade secrets if the owner of the list has taken reasonable

precautions to protect the secrecy of the listing to prevent it from being made available to

persons other than those selected by the owner to have access to it in furtherance of the owner’s

purposes.” Fred Seigel Co., 707 N.E.2d at 862. The record reflects that Matco takes reasonable

precautions to protect the secrecy of its customer lists and customer information (see Fanning

Decl. ¶¶ 3–5), a fact that Urquhart conceded in his deposition.6 (Urquhart Dep. at 353–54

[acknowledging that the information on the List of Calls he received could not be obtained

online]; id. at 355-56 [acknowledging that he would not disclose the List of Calls because it had



6
 As further evidence of Matco’s efforts to protect the secrecy of its customer lists, Matco cites the Distributorship
Agreement, wherein Urquhart agreed that he would not, during the term of the agreement or thereafter,
“communicate, divulge or use for the benefit of any other person or entity any confidential information, knowledge
or know-how concerning the methods of operation of a Matco Distributorship which may be communicated to [him]
by any employees of Matco, or which arises by virtue of [the] Agreement.” (Dist. Agr. ¶ 9.)
                                                         13
value in being kept confidential].) Because Matco has established that its Lists of Calls contain

trade secrets entitled to protection under Ohio law, and because the record demonstrates that

Urquhart relied on these trade secrets when he continued to call on customers on the list without

Matco’s permission, Matco is entitled to judgment as a matter of law on Count Five.

         F.       Damages—Lost Profits

         In its summary judgment motion, Urquhart seeks an award of compensatory damages in

the form of lost profits and interest.7 The general rule under Ohio law is that “lost profits may be

recovered by the plaintiff in a breach of contract action if: profits were within the contemplation

of the parties at the time the contract was made, the loss of profits is the probable result of the

breach of contract, and the profits are not remote and speculative and may be shown with

reasonable certainty.” Charles R. Combs Trucking, Inc. v. Int’l Harvester Co., 466 N.E.2d 883,

887 (Ohio 1984); Rhodes v. Rhodes Indus., Inc., 595 N.E.2d 441, 448 (Ohio Ct. App. 1991)

(holding that, “[i]n order for a plaintiff to recover lost profits in a breach of contract action, the

amount of the lost profits, as well as their existence, must be demonstrated with reasonable

certainty[]”) (citing Gahanna v. Eastgate Props., Inc., 521 N.E. 2d 814 (Ohio 1988)); see also

Kinetico, 482 N.E.2d at 1350 (holding that a plaintiff can only be compensated for damages for

breach of contract for an “amount that is established by the evidence with reasonable certainty”).

“An explanation of how that sum was determined is required. Lost profits must be substantiated

by calculations based on facts available or in evidence, otherwise they are speculative and




7
  In its complaint, Matco also requested preliminary and permanent injunctive relief. Matco acknowledges that its
claims for injunctive relief “were resolved by the entry of [the] stipulated injunction entered by the Court on July 8,
2019 and are no longer pending” (Mot. at 324 n.1.)
                                                          14
uncertain.” Rhodes, 595 N.E.2d at 448 (noting that there must be “more than a conclusory

statement as to the amount of lost profits”).

        Here, Matco looks to recover the actual profits lost during the 16-week period from

March 19, 2019 (the date of the “Cary Urquhart GearWrench” receipt) to July 8, 2019 (the date

of the stipulated injunction). (Mot. at 3418.) It appears from the record that an award of actual

lost profits was at least within the scope of the damages contemplated by the parties. While the

Distributorship Agreement specifically prohibited a recovery of future lost profits (along with

punitive, exemplary, incidental, indirect, special or consequential damages), it permitted

recovery “of any actual damages sustained” by the non-breaching party. (Dist. Agr. ¶ 12.8.)

        As to the amount, Matco relies on the fact that Urquhart purchased a weekly average of

$5,308.00 in products from Matco for resale to the Matco customers in Urquhart’s territory, and

Matco realized profits of 50%, or a weekly average of $2,654.00, from Urquhart’s sales. (Grunst

Decl. ¶ 4.)9 Accordingly, in the sixteen weeks from Urquhart’s cessation of purchases to the

filing of the stipulated injunction, Matco alleges that it suffered actual damages, in the form of

lost profits, in the amount of $42,464.00. The Court finds this figure to have been determined

with reasonable certainty as it is “rooted in concrete and uncontested historical fact.” See

Volunteer Energy Servs., Inc. v. Option Energy, LLC, 579 F. App’x 319, 324–25 (6th Cir. 2014)

(relying on annual historical gas usages and the expected profits realized on those sales to

calculate lost profits).

8
 Matco notes that, had Urquhart more fully participated in this action (including in discovery), it might have been
able to identify additional damages resulting from Urquhart’s misconduct. (Id.) Nevertheless, Matco indicates that it
will accept as damages those lost profits it can establish based on the record as it exists. (Id.)
9
  As the district manager for Urquhart’s region, Grunst had access to information pertaining to Urquhart’s
distributorship and, therefore, has personal knowledge relative to Urquhart’s product purchases. (See Grunst Decl.
¶¶ 1–2.)
                                                        15
       Matco argues that the amount of $42,464.00 also represents an appropriate measure of

damages for Urquhart’s trademark infringement. Monetary recovery for violations of the

Lanham Act is provided for by 15 U.S.C. § 1117. Pursuant to § 1117(a), a plaintiff aggrieved by

a defendant’s trademark infringement may recover the defendant’s profits, any damages

sustained by the plaintiff, and the costs of the action. See Broan Mfg. Co., Inc. v. Associated

Distrib., Inc., 923 F.2d 1232, 1235 (6th Cir. 1991). “Section 1117(a) grants a district court a

great deal of discretion in fashioning an appropriate remedy in cases of trademark infringement.”

U.S. Structures, Inc., 130 F.3d at 1191; see La Quinta Corp. v. Heartland Props. LLC, 603 F.3d

327, 342 (6th Cir. 2010). Moreover, an award of damages for both breach of contract and

trademark infringement does not constitute an impermissible double award where the damages

are directed at two different “sets of wrongs[.]” La Quinta Corp., 603 F.3d at 344 (quoting

Ramada Inns, Inc. v. Gadsden Motel Co., 804 F.2d 1562 (11th Cir. 1986)). Here, given

Urquhart’s separate violation of the non-solicitation covenant and his infringement of Matco’s

marks, the Court finds that awards of damages for breach of contract and trademark infringement

are appropriate.

       It is true, as Matco suggests, that actual lost profits can be recovered as damages for

trademark infringement. See also 15 U.S.C. § 1117(a)(2) (plaintiff in a trademark action may

recover, among other things, “any damages sustained by the plaintiff”). But Matco seeks to

recover damages under § 1117(a) for the entire time Urquhart was competing with Matco in

violation of the non-solicitation covenant, when the record only supports a finding that Urquhart

infringed on Matco’s marks for two days (April 29, 2019 to May 1, 2019) between the time he

was advised that his Matco Distributorship was canceled and the date he removed the Matco

                                               16
decals from his truck. (See Urquhart Dep. at 359.) Accordingly, the Court finds that a

representative portion of the total of lost profits—or $765.12—properly reflects an appropriate

allocation of lost profits attributed to trademark infringement.10

        Matco maintains that any amount awarded in damages under the Lanham Act should be

trebled, pursuant to 15 U.S.C. § 1117(a), because the trademark infringement was willful. (Mot.

at 342.) A defendant’s infringement is willful if he “had knowledge that [his] actions constitute

an infringement.” Microsoft Corp. v. McGee, 490 F. Supp. 2d 874, 880 (S.D. Ohio 2007)

(quoting Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006)). “A defendant’s

continued infringement after notice of his wrongdoing is probative evidence of willfulness.” Id.

The April 29, 2019 termination letter demanded that Urquhart “take such actions as are

necessary to comply with [his] post-termination obligations set forth in the Distributorship

Agreement, including but not limited to the obligations set forth in Paragraphs 11.6 and 11.9.3.”

(Doc. No. 1-7 at 120.) Paragraph 11.6, in turn, requires a former distributor to “immediately

cease using all of the Marks and the Business System[.]” (Dist. Agr. ¶ 11.6.) It is undisputed that

Urquhart did not remove the logos from his vehicle until two days later, and that he continued to

visit Matco customers with his Matco mobile truck during this albeit brief time period. (Urquhart

Dep. at 359; Swanson Decl. ¶ 26.) Under these circumstances, the Court finds that the

infringement was willful and exercises its discretion to award treble damages in the amount of

$2,295.36.




10
  The sixteen-week period from which the lost profits of $42,464.00 were calculated comprised 111 days. Two days
of lost profits amounts to $765.12.


                                                      17
        G.       Count Six—Breach of Promissory Note and Security Agreement

        Matco also seeks to recover on the Note. There is no dispute that Urquhart breached his

obligations under the terms of the Note and Security Agreement. The record reflects that

Urquhart failed to repay the Note, and a total of $44,914.83 in principal and interest is still owed.

(Grunst Decl. ¶ 9.) Urquhart also owes Matco $9,440.10 for various amounts incurred under the

Distributorship Agreement. (Id.) Accordingly, in addition to damages resulting from Urquhart’s

misconduct, Matco is entitled to a further award of $54,354.93 in damages on the Note and under

the Distributorship Agreement, with interest running at the applicable rates from the date of

judgment until paid in full.11

        H.       Urquhart’s Counterclaims

        Matco also seeks summary judgment on Urquhart’s counterclaims. In Count I, Urquhart

alleges that Matco engaged in bad faith in bringing an action for misappropriation of trade

secrets because it knew that “none of the information that it alleged was ‘misappropriated’ can

legitimately be regarded as a trade secret under applicable law.” (Ans. & CC ¶ 18; see id. ¶¶ 16,

19.) In a similar vein, Urquhart alleged in Count II that Matco’s known reliance on information

that did not qualify as protectable trade secrets constituted malicious prosecution. (Id. ¶ 25.) In

light of the Court’s ruling herein that Matco is entitled to judgment, as a matter of law, on its

misappropriation of trade secrets claim, the record cannot also support a contrary finding that the

misappropriation of trade secrets claim was brought in bad faith or for some other improper

purpose. Further, because the Court has found that Matco brought meritorious claims to protect


11
  Interest on the Note runs at 8.75% per annum, and interest runs on the other amounts under the Distributorship
Agreement at the rate of 22.5% per annum. (Doc. No. 1-3 at 75; Dist. Agr. ¶ 11.6.)


                                                      18
its trade secrets, trademarks, and to enforce its rights under the Distributorship Agreement—and

there is no record evidence suggesting that this action was perverted to accomplish some ulterior

purpose—Matco is also entitled to judgment on Count III (abuse of process). (See Ans. & CC ¶¶

30–34.)12

        Counts IV, V, VI of the Answer and Counterclaims all appear to center around Grunst’s

April 2019 conversation with a Matco customer relating to the fact that Urquhart was attempting

to “play both sides” by continuing to rely on Matco trademarks while selling GearWrench

products. (See Ans. & CC, Count IV (defamation per se) ¶¶ 36–43, Count V (defamation per

quod) ¶¶ 45–47, Count VI (false light invasion of privacy) ¶¶ 49–54.) Because the undisputed

record facts demonstrate that Urquhart was simultaneously using Matco trademarks while he

sold GearWrench products to Matco customers, the statement was truthful. Accordingly, the

statement cannot support a defamation or false light claim. See Ohio Rev. Code § 2739.02 (truth

is an absolute defense to defamation); Welling v. Weinfeld, 866 N.E.2d 1051, syllabus (Ohio

2007) (false light claim requires proof that the actor had knowledge or recklessly disregarded the

falsity of the publicized matter).

        Urquhart’s final counterclaim alleges tortious interference with business relationships

(Ans. & CC (Count VII) ¶¶ 56–61.) But the record is clear that any interference between

Urquhart and any actual or prospective business relationship arose because Matco was protecting

its rights in its trade secrets and its rights under the non-solicitation covenant of the

Distributorship Agreement. Under Ohio law, “[o]ne is privileged purposely to cause another not

12
  Under Ohio law, the elements of the tort of abuse of process are “(1) that the legal proceeding has been set in
motion in proper form and with probable cause; (2) that the proceeding has been perverted to attempt to accomplish
an ulterior purpose for which it was not designed; and (3) that direct damage has resulted from the wrongful use of
process.” Yaklevich v. Kemp, Schaeffer & Rowe Co., L.P.A., 626 N.E.2d 115, ¶ 1 syllabus (Ohio 1994).
                                                        19
to perform a contract, or enter into or continue a business relation, with a third person by in good

faith asserting or threatening to protect properly a legally protected interest of his own which he

believes may otherwise be impaired or destroyed by the performance of the contract or

transaction.” Ament v. Reassure Am. Life Ins. Co., 905 N.E.2d 1246, 1258 (Ohio Ct. App. 2009).

Because any interference by Matco was privileged, the counterclaim for tortious interference

fails.

         Based upon the undisputed record, the Court finds that Matco is entitled to judgment, as a

matter of law, on Urquhart’s counterclaims.

    IV. CONCLUSION

         For all of the foregoing reasons, Matco’s summary judgment motion is GRANTED,

judgment in favor of Matco is entered on the claims in the complaint and the counterclaims are

DISMISSED with prejudice. The Court further AWARDS Matco the following: (1) $42,464.00

in damages for breach of contract; (2) $2,295.36 in damages for trademark infringement; (3)

$44,914.83 in damages for breach of the Note, plus interest at the rate of 8.75% per annum; and

(4) $9,440.10 for expenses owed under the Distributorship Agreement, plus interest at the rate of

22.5% per annum. By separate order, the Court will set a briefing schedule for Matco’s

application for attorney fees.

         IT IS SO ORDERED.



Dated: January 22, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE



                                                 20
